DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see  Remarks, amendments, and Terminal Disclaimer, filed  on 5/13/2022 with respect to claims 1-19 have been fully considered and are persuasive.  The non-statutory Double patenting rejection  of  claims 1-19 (or 20 to 36) has been withdrawn.  

Terminal Disclaimer

The terminal disclaimer filed on 5/13/2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent US10541114 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims  20-36 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 20 the closest prior art of the record fails to teach or reasonably suggest that  An inductive coil structure for generating inductively coupled plasma in a dielectric tube, comprising: a first inductive coil configured to comprise at least a first arc, a second arc and a first connecting portion connecting one end of the first arc and one end of the second arc, wherein the first arc is configured to have a first radius and be placed closer to the dielectric tube than the second arc, wherein the second arc is configured to have a second radius which is larger than the first radius, and configured to be placed farther from the dielectric tube than the first arc, and wherein the first arc and the second arc are placed in a first plane; a second inductive coil configured to be displaced from the first inductive coil and configured to comprise at least a third arc having a third radius, wherein the third arc is placed in a second plane; and a capacitor configured to be connected to the first inductive coil and the second inductive coil, wherein the capacitor is configured to be connected to the other end of the first arc via a first connecting line, and the capacitor is configured to be connected to one end of the third arc via a second connecting line, and wherein the first connecting line is overlapped with the first connecting portion connecting the one end of the first arc and the one end of the second arc when viewed in a direction perpendicular to the first plane, and wherein the first inductive coil, the second inductive coil and the capacitor are electrically connected in series.  Hence, claims 20-36 have been allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 20-36 are allowed over Terminal Disclaimed approved on 5/17/2022.

Claims 1-19 are cancelled by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/20/2022